MEMORANDUM***
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing petitioners’ appeal as moot because the appeal appeared to have been abandoned.
We have reviewed the record and petitioners’ response to the court’s June 12, 2007 order to show cause, and we conclude that the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Petitioners’ response to the order to show cause does not raise any legal or constitutional claims regarding the BIA’s dismissal of petitioners’ appeal as moot. See 8 U.S.C. § 1252(d)(1); Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004). Petitioners have not rebutted the BIA’s conclusion that they had abandoned their appeal. See Toquero v. INS, 956 F.2d 193, 196 (9th Cir.1992) (holding that where the petitioner was on notice that if the petitioner failed to file a brief after indicating that he would do so, the BIA could reasonably assume that petitioner had abandoned the appeal and exercise its power to summarily dismiss the appeal).
Accordingly, this petition for review is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.